EXHIBIT 10.36



EMPLOYMENT AGREEMENT



This Employment Agreement (the "Agreement") is made this 27th day of June, 2003,
by and between Steiner Leisure Limited, a Bahamas international business company
(the "Company"), and Stephen Lazarus ("Employee").



W I T N E S S E T H:



WHEREAS, the Company and Employee desire to provide for the terms of the
services to be performed by Employee for the Company.



NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:



1. Employment; Duties. The Company hereby employs Employee as Senior Vice
President and Chief Financial Officer of the Company and Employee hereby accepts
such employment. Employee shall have such duties and responsibilities consistent
with the position as may be determined from time to time by the Board of
Directors of the Company (the "Board") or the Chief Executive Officer of the
Company (the "CEO"), including duties with respect to affiliates (as defined in
Rule 405 under the Securities Act of 1933, as amended) of the Company (each, an
"Affiliate"). During the term of this Agreement, Employee shall devote all his
working time and effort to the conduct of his duties hereunder. Employee shall
be based at the principal offices of the Company's Steiner Management Services,
LLC Affiliate, which offices currently are located in Coral Gables, Florida.



2. Effective Date; Term. This Agreement is for a term commencing July 28, 2003
and terminating on July 31, 2006, unless terminated sooner in accordance with
the terms and conditions in Section 5, below.



3. Compensation.



(a) Salary; Bonus; Etc. Except as otherwise provided herein, the Company (or any
Affiliate) shall pay to Employee during the term hereof compensation as
described in this Section 3(a), all of which shall be subject to such deductions
as may be required by applicable law or regulation:

(i) Base Salary. (A) a base salary at the rate of One Hundred Ninety Five
Thousand Dollars ($195,000) per year for 2003 and (B) a base salary at the rate
of not less than One Hundred Ninety Five Thousand Dollars ($195,000) per year
for each calendar year ("Year") or portions thereof, as the case may be,
thereafter during the term of this Agreement, subject to review annually,
commencing in 2004, and possible increase in the sole discretion of the Board,
by the Board payable in bi-weekly installments (the "Base Salary").



(ii) Incentive Bonus. Employee is eligible to receive a bonus (the "Incentive
Bonus") equal to fifty percent (50%) of Base Salary tied to achieved Company
Budgeted Net Earnings (as defined below) for the respective Year or portion
thereof, as the case may be, in the term. Employee's right to a bonus hereunder
for 2003 and 2006, will be subject to proration as described below in this
Section 3(a)(ii). With respect to each Year during the term hereof, the
Incentive Bonus shall be based on a budget for the four fiscal quarters of each
Year hereunder, which budget shall include an estimate of the Net Earnings for
such Year and which budget shall have been approved for the purpose of the
compensation payable hereunder by the Compensation Committee of the Board (the
"Budget"). At the end of the Year , if the Company shall have met seventy-five
percent (75%) of the Net Earnings set forth in the Budget ("Budgeted Net
Earnings"), for the Year to date Employee shall be entitled to receive an amount
equal to 0.250 times the Base Salary then in effect for the Year in question.
During the term of this Agreement, in the event that at the end of any Year in
question, the Company has exceeded seventy-five percent (75%), up to and
including one-hundred twenty-five percent (125%) of Budgeted Net Earnings for
such Year, then for each one percent (1%) increase over seventy-five percent
(75%) up to one hundred twenty-five percent (125%), the Employee shall be
entitled to receive an additional amount equal to 0.010 times the Base Salary
then in effect for the Year in question. In the event that at the end of any
such Year, the Company has exceeded one hundred twenty-five percent (125%) of
Budgeted Net Earnings for such Year, then for each one percent (1%) increase
over one hundred twenty-five percent (125%), the Employee shall be entitled to
receive, in addition to the amounts payable for exceeding seventy-five percent
(75%) of Budgeted Net Earnings, an amount equal to 0.0050 times the Base Salary
then in effect for the Year in question. Notwithstanding the foregoing, Employee
shall not be entitled to receive any amount in excess of two and one-half
percent (2.5%) of the Budgeted Net Earnings pursuant to this Section 3(a)(ii)
for such Year. Any amount which Employee is entitled to receive herein, shall be
payable within sixty (60) days after the end of the Year in question. For
purposes of this Section 3(a)(ii), "Net Earnings" shall mean earnings of the
Company before taxes, interest, depreciation and amortization determined in
accordance with generally accepted accounting principles consistently applied,
except that the calculation of Net Earnings shall not take into account the
effect of the loss on disposal related to the discontinued operations charge for
2003 in connection with the disposition of the Company's day spa assets. By way
of clarification, except as otherwise provided herein, Employee shall not be
entitled to receive the Incentive Bonus for any Year unless, with respect to
2003 through 2005, Employee is employed by the Company at the close of business
on December 31st of each such Year, and with respect to 2006, Employee is
employed by the Company on July 30, 2006. With respect to the Bonus that would
otherwise be payable pursuant to the formula set forth above in this Section
3(a)(ii) for 2003, that Bonus shall be reduced to reflect Employee's employment
with the Company for only part of 2003, with the actual Bonus payable for 2003
being the result of multiplying the Bonus otherwise payable pursuant to the
above formula by 0.449. With respect to the Bonus that would otherwise be
payable pursuant to the formula set forth above in this Section 3(a)(ii) for
2006, that Bonus shall be reduced to reflect Employee's employment with the
Company for only part of 2006, with the actual Bonus payable for 2006 being the
result of multiplying the Bonus otherwise payable pursuant to the above formula
by 0.581.



(iii) Disability Insurance. During each Year during the term hereof, the Company
shall pay to Employee up to Three Thousand One Hundred Fifty Dollars (U.S.
$3,150.00) (the "Maximum Disability Payment") (pro-rated for partial Years
hereunder) to be used toward the payment of the premium on a disability
insurance policy (a "Policy") covering Employee, upon delivery to the Company of
evidence reasonably satisfactory to the Company of the purchase by Employee of a
Policy with an annual premium due during such Year in an amount at least equal
to the amount requested by Employee under this Section 3(a)(ii). The Maximum
Disability Payment shall be increased proportionately to the extent, and at the
time of, any increase in the Base Salary during the term hereof. The Maximum
Disability Payment shall be payable in equal installments at the times that the
Base Salary is paid to Employee and shall be subject to such deductions as may
be required by applicable law or regulation.



(b) Deferred Compensation. Employee may elect, in accordance with the provisions
of any deferred compensation plan agreement that may be entered into between,
Employee and the Company (a "Deferred Plan"), to defer all or a portion of the
amount of the Incentive Bonus payable to Employee. Any and all amounts that
Employee elects to defer shall be held and administered in accordance with the
terms and provisions of any such Deferred Plan.



(c) Other Benefits. During the term hereof, the Company shall provide to
Employee all other benefits currently provided to the executive officers (as
defined for purposes of the Securities Exchange Act of 1934, as amended) of the
Company, as well as those which the Company may, in the future, provide to its
executive officers, including, without limitation, life insurance, medical
coverage, benefits under any 401(k) plan of the Company or any Affiliate and the
right to participate in share option or similar plans. The Company also shall
provide Employee with a private office and an annual allowance of Seven Thousand
Dollars ($7,000) for the use by Employee in purchasing or leasing an automobile
and for the payment of insurance, maintenance and other expenses in connection
with such automobile.



(d) Expense Reimbursement; Relocation. The Company shall reimburse Employee for
all ordinary and necessary business expenditures made by Employee in connection
with, or in furtherance of, his employment hereunder upon presentation by
Employee of expense statements, receipts, vouchers or such other supporting
information as may from time to time be reasonably requested by the President or
the Board. When traveling for business of the Company, Employee, at his sole
discretion and at the Company's expense, shall travel via "Business" or "Club"
class accommodations.



(e) Share Options. The Company shall cause the CEO to recommend to the
Compensation Committee of the Board that it meet within thirty (30) days after
the date hereof and that such committee shall award at such meeting to Employee
options to purchase 25,000 of the Company's common shares, exercisable in three
(3) equal annual installments commencing on the first anniversary of the date of
grant and with a term of ten (10) years, and, generally, with terms similar to
those awarded to other senior executives of the Company. In addition, Employee
shall be eligible for the 2003 annual grant of options to employees of the
Company, based on the formula used by the Company to determine the number of
options granted to various officer and employee positions with the Company, and
prorated to reflect that portion of 2003 during which Employee was employed
hereunder.



4. Vacation



(a) Vacation. Employee shall be entitled to (i) four (4) weeks paid vacation per
Year (prorated for partial Years hereunder) (the "Vacation Days") and (ii)
additional vacation days on each day that is a United States federal holiday.
Notwithstanding the foregoing, Employee shall not be entitled to take in excess
of two (2) consecutive weeks of vacation without the prior written consent of
the President. The vacation provided for in this Section 4 shall be coextensive
with, and not cumulative with, vacations allowed pursuant to any employment
agreements or other arrangements with any Affiliates of the Company. With
respect to the Vacation Days not taken by Employee during a Year: the Company
shall pay to Employee on or before January 30th of the following Year, an amount
representing the Base Salary (at the rate in effect for the Year during which
the Vacation Days were to have been taken) with respect to the Vacation Days not
taken by Employee during that Year; provided, however, that no payment shall be
made with respect to more than ten (10) Vacation Days for any one Year (prorated
for partial years hereunder). In the event that Employee's employment hereunder
is terminated other than pursuant to Section 5(c) or Section 5(f) below, then
the Company shall pay to Employee within fifteen (15) days after the date of
such termination an amount representing the Base Salary at the rate in effect
for the Year during which such termination occurs with respect to the Vacation
Days not taken by Employee during that Year, pro rated, if appropriate, through
the termination date.



5. Termination.



(a) Death. In the event of Employee's death during the term hereof, the Company
shall have no further obligations to make payments or otherwise under this
Agreement, except that the Company shall pay to Employee's estate (i) within ten
(10) days after the date of Employee's death any (A) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, (B) any unpaid accrued Incentive
Bonus pursuant to Section 3(a)(ii), above and (C) any amount due to Employee as
of the date of death as reimbursement of expenses under Section 3(d), above; and
(ii) within sixty (60) days after the end of the Year in which Employee died, if
the Budgeted Net Earnings are met for the Year in question, an amount equal to
the Incentive Bonus pursuant to Section 3(a)(ii), above, which would have been
payable to Employee for the Year during which Employee died had Employee been
employed by the Company on the last day of that Year or, with respect to 2006,
July 31, 2006.



(b) Disability. If Employee becomes physically or mentally disabled during the
term hereof so that he is unable to perform the services required of Employee
pursuant to this Agreement for an aggregate of six (6) months in any twelve (12)
month period (a "Disability"), the Company, at its option, may terminate
Employee's employment hereunder (the date of such termination, the "Disability
Date") and, thereafter, Employee shall not be deemed to be employed hereunder
(except that Employee's obligations under Section 6, below, shall remain in full
force and effect) and the Company shall have no further obligations to make
payments or otherwise under this Agreement, except as provided in this Section
5(b). In determining Disability under this Section 5(b), the Company shall rely
upon the written opinion of the physician regularly attending Employee in
determining whether a Disability is deemed to exist. If the Company disagrees
with the opinion of such physician, the Company may choose a second physician,
the two (2) physicians shall choose a third physician, and the written opinion
of a majority of the three (3) physicians shall be conclusive as to Employee's
Disability. The expenses associated with the utilization of any physician other
than the physician regularly attending Employee shall be borne solely by the
Company. Employee hereby consents to any required medical examination and agrees
to furnish any medical information requested by the Company and to waive any
applicable physician/patient privilege that may arise because of such
determination. In the event of a Disability, the Company shall pay to Employee
(i) within ten (10) days after the Disability Date (A) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, and (B) any unpaid accrued Incentive
Bonus pursuant to Section 3(a)(ii), above, in each case to which Employee was
entitled on the Disability Date pursuant to the terms of those Sections and (C)
any amount due to Employee as of the Disability Date as reimbursement of
expenses under Section 3(d), above; and (ii) within sixty (60) days after the
end of the Year in which the Disability Date occurs, if the Budgeted Net
Earnings are met for the Year in question, an amount equal to the Incentive
Bonus pursuant to Section 3(a)(ii), above, which Employee would have been
entitled to receive during the Year in which the Disability Date occurred had
Employee been employed by the Company on the last day of that Year. Nothing in
this Agreement is intended to cause the Company to be in violation of the
Americans with Disabilities Act.



(c) For Cause by Company. The Company may at any time during the term hereof,
without any prior notice, terminate Employee's employment hereunder upon the
occurrence of any of the following events: (i) a material breach by Employee of
this Agreement; (ii) a material violation by Employee of any lawful written
policy or directive of the Company (including of the CEO) or any Affiliate
applicable to Employee specifically, or to officers or employees of the Company
or any Affiliate generally; (iii) Employee's excessive alcoholism or drug abuse
that substantially impairs the ability of Employee to perform Employee's duties
hereunder; (iv) gross negligence by Employee in the performance of his duties
under this Agreement that results in material damage to the Company or any
Affiliate; (v) failure of Employee to obey of any material lawful direction from
the Board provided such direction is not inconsistent with Employee's duties and
responsibilities to the Company or any Affiliate hereunder; (vi) fraud,
embezzlement or other criminal conduct by Employee that results in material
damage to the Company or any Affiliate, or could reasonably be expected to
result in material damage to the Company or any Affiliate; (vii) intentional or
reckless conduct that results in material damage to the Company or any
Affiliate, or could reasonably be expected to result in material damage to the
Company or any Affiliate; or (viii) the committing by Employee of an act
involving moral turpitude that results in material damage to the Company, or
could reasonably be expected to result in material damage to the Company or any
Affiliate. If the Company terminates Employee's employment under this Agreement
pursuant to this Section 5(c), the Company shall have no further obligations to
make payments or otherwise under this Agreement, except that, the Company shall
pay to Employee within sixty (60) days after the date that the Company gives
written notice of such termination to Employee (the "Termination Notice Date")
any (A) any unpaid accrued Base Salary pursuant to Section 3(a)(i), above,
through the date that is thirty (30) days after the Termination Notice Date and
(B) any amount due to Employee as of the date of such termination as
reimbursement of expenses under Section 3(d), above. Notwithstanding the
foregoing, Employee shall, for all purposes, cease to be deemed to be employed
by the Company as of the date of any termination of Employee pursuant to this
Section 5(c), irrespective of whether written notice of termination is given on
such date.



(d) For Cause by Employee. Employee may at any time during the term hereof,
without any prior notice, terminate this Agreement upon the occurrence of any of
the following events: (i) a material breach by the Company of this Agreement or
(ii) a "Change in Control" of the Company (as defined below), subject to the
terms of this Section 5(d). In the event that Employee terminates this Agreement
pursuant to clause (i) above, then the Company shall pay to Employee within ten
(10) days after the date of such termination an amount equal to (A) an amount
equal to the Base Salary then in effect for one (1) Year pursuant to Section
3(a)(i), above; (B) any unpaid accrued Base Salary pursuant to Section 3(a)(i),
above; (C) any unpaid accrued Incentive Bonus pursuant to Section 3(a)(ii),
above; and (D) any amount due to Employee as of the date of such termination as
reimbursement of expenses under Section 3(d), above.



For purposes of this Section 5(d), a "Change in Control" of the Company shall be
deemed to occur if (i) all or substantially all of the assets of the Company are
sold or otherwise disposed of or the Company is liquidated or dissolved or
adopts a plan of liquidation, (ii) during any period of twelve (12) consecutive
months, Present Directors and/or New Directors cease for any reason to
constitute at least half of the Board (for purposes of the preceding clause,
"Present Directors" shall mean individuals who, at the beginning of such
consecutive 24 month period, were members of the Board and "New Directors" shall
mean any director whose election by the Board or whose nomination for election
by the Company's shareholders was approved by a vote of at least two-thirds of
the directors then still in office who were Present Directors or New Directors);
or (iii) any of the following circumstances has occurred: (A) any transaction as
a result of which a change in control of the Company would be required to be
reported in response to Item 1(a) of the Current Report on Form 8-K as in effect
on the date hereof, pursuant to Sections 13 or 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), whether or not the Company is then
subject to such reporting requirement, (B) any "person" or "group" within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act; (x) becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of twenty
percent (20%) or more of the combined voting power of then outstanding
securities of the Company, or (y) acquires by proxy or otherwise the right to
vote for the election of directors, for any merger or consolidation of the
Company or for any other matter or question, more than 20% of the then
outstanding voting securities of the Company, except that a person or group
shall be deemed to be a beneficial owner of all securities that such person or
group has the right to acquire regardless of whether such right is immediately
exercisable or only exercisable after the passage of time or (C) any "person" or
"group" within the meaning of Sections 13 (d) and 14 (d) (2) of the Exchange
Act) that is the "beneficial owner" as defined in Rule 13d-3 under the Exchange
Act of 20% or more of the then outstanding voting securities of the Company
commences soliciting proxies.



In the event of a Change in Control, this Agreement shall continue in effect
until July 31, 2006 unless the Employee terminates this Agreement as provided
below. In the event a Change in Control occurs on or before August 1, 2005,
Employee may terminate this Agreement within one (1) year after the date of such
Change in Control. In the event a Change in Control occurs after August 1, 2005,
Employee may terminate this Agreement on or before the date that represents
three-fourths of the number of days between the date of the Change in Control
and July 31, 2006. Any such termination shall be by written notice to the Board
at least thirty (30) days prior to the proposed termination date; provided,
however, that if the Change in Control is on or after July 1, 2006, then the
aforesaid notice shall be given at any time on or after the Change in Control
and prior to or on the termination date. The period of time between the Change
in Control and the date of the notice of termination referenced in the preceding
sentence is referred to herein as the "Change in Control Period" In the event
that Employee so notifies the Company that he wishes to terminate this
Agreement, then Employee shall be entitled to receive from the Company, within
ten (10) days after the end of the Change in Control Period, an amount equal to
(i) the greater of (A) the Base Salary then in effect pursuant to Section
3(a)(i), above, for the remainder of the term of this Agreement which would have
occurred in the absence of such termination and (B) twice the Base Salary for
one (1) Year then in effect pursuant to Section 3(a)(i), above; (ii) any unpaid
accrued Base Salary pursuant to Section 3(a)(i), above; (iii) any unpaid accrued
Incentive Bonus pursuant to Section 3(a)(ii), above; and (iv) any amount due to
Employee as of the date of such termination as reimbursement of expenses under
Section 3(d), above.



(e) Without Cause By Company. In the event that during the term hereof the
Company terminates Employee's employment hereunder other than for cause pursuant
to Section 5(c) above, then the Company shall pay to Employee within ten (10)
days after the date of such termination (except as otherwise provided herein) an
amount equal to (i) any unpaid accrued Base Salary pursuant to Section 3(a)(i),
above, (ii) an amount equal to the Base Salary then in effect for one (1) Year
pursuant to Section 3(a)(i), above: (iii) any unpaid accrued Incentive Bonus
pursuant to Section 3(a)(ii), above; and (iv) any amount due to Employee as of
the date of termination as reimbursement of expenses under Section 3(d), above.



(f) By Employee for Illness. In the event that during the term hereof Employee
becomes ill such that, in the written opinion of a physician reasonably
acceptable to the Company, it would not be advisable for Employee to continue
his employment with the Company hereunder, Employee may terminate his employment
hereunder upon reasonable notice to the Company and, in such event, Employee
shall not be deemed to have breached this Agreement as a result of such
termination. In the event of such termination by Employee, the Company shall
have no further obligations to make payments or otherwise under this Agreement,
except that the Company shall pay to Employee within ten (10) days after the
date of such termination (i) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above and (ii) any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii), above, and (iii) any amount due to Employee as of the date of
termination of Employee as reimbursement of expenses under Section 3(d), above.



6. Non-Competition; Confidentiality; etc. All references to the "Company" in
this Section 6 shall include all Affiliates.



(a) Acknowledgment. Employee acknowledges and agrees that (i) in the course of
Employee's employment by the Company, it will be necessary for Employee to
acquire information which could include, in whole or in part, information
concerning the sales, products, services, customers and prospective customers,
sources of supply, computer programs, system documentation, software
development, manuals, formulae, processes, methods, machines, compositions,
ideas, improvements, inventions or other confidential or proprietary information
belonging to the Company or relating to the affairs of the Company
(collectively, the "Confidential Information"), (ii) the restrictive covenants
set forth in this Section 6 are reasonable and necessary in order to protect and
maintain such proprietary interests and the other legitimate business interests
of the Company and that such restrictive covenants in this Section 6 shall
survive the termination of this Agreement for any reason and (iii) the Company
would not have entered into this Agreement unless such covenants were included
herein.



(b) Non-Competition.  Employee covenants and agrees that during the term hereof
and for a period of two (2) years following the termination of Employee's
employment hereunder for any reason, Employee shall not, in any portion of the
world where, or from which, the Company is then conducting, or had in the then
preceding two (2) years conducted, any part of its business, engage, directly or
indirectly, whether as an individual, sole proprietor, or as a principal, agent,
officer, director, employer, employee, consultant, independent contractor,
partner or shareholder of any firm, corporation or other entity or group or
otherwise in any Competing Business.  For purposes of this Agreement, the term
"Competing Business" shall mean any individual, sole proprietorship,
partnership, firm, corporation or other entity or group which offers or sells or
attempts to offer or sell (i) spa services, skin or hair care products, or
degree or non-degree educational programs in massage therapy, skin care or
related courses or (ii) any other services then offered or sold by the Company
on board vessels or within fifty (50) miles of any location where the Company is
then offering such product or service.  Notwithstanding the foregoing, Employee
is not precluded from (i) maintaining a passive investment in publicly held
entities provided that employee does not have more than a five percent (5%)
beneficial ownership in any such entity; or (ii) serving as an officer or
director of any entity, the majority of the voting securities of which is owned,
directly or indirectly, by the Company (collectively, a "Permitted Activity").



(c) Non-Solicitation of Customers and Suppliers. Employee agrees that during his
employment with the Company, he shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with, any
customer, prospective customer, supplier, or prospective supplier of the Company
for any purpose other than for the benefit of the Company. Employee further
agrees that for two (2) years following termination of his employment hereunder
with the Company for any reason, Employee shall not, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with any
customers or suppliers, or prospective customers or suppliers of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.



(d) Non-Solicitation of Employees, Etc. Employee agrees that during the term of
his employment hereunder and thereafter for a period of two (2) years, he shall
not as an individual or sole proprietor or as a principal, agent, employee,
employer, consultant, independent contractor, officer, director, shareholder or
partner of any person, firm, corporation or other entity or group or in any
individual representative capacity whatsoever or otherwise, directly or
indirectly, without the prior express written consent of the Company approach,
counsel or attempt to induce any person who is then in the employ of, or then
serving as independent contractor with, the Company to leave the employ of, or
terminate such independent contractor relationship with, the Company or employ
or attempt to employ any such person or persons who at any time during the
preceding six (6) months were in the employ of, the Company. Notwithstanding the
foregoing, Employee is not precluded from a Permitted Activity.



(e) Non-Disclosure of Confidential Information. Employee agrees to hold and
safeguard the Confidential Information in trust for the Company and its
successors and assigns, and only use the Confidential Information for purposes
of performing his duties hereunder, and agrees that he shall not, without the
prior written consent of the Board, misappropriate or disclose or make available
to anyone for use outside the Company's organization at any time, either during
his employment hereunder or subsequent to the termination of his employment
hereunder for any reason, any of the Confidential Information, whether or not
developed by Employee, except as required in the performance of Employee's
duties to the Company or as required by applicable law. In the event that
Employee is requested or required by or under applicable law or court or
administrative order to disclose any of the Confidential Information, Employee
shall provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy. If Employee is legally compelled to disclose Confidential Information,
Employee shall disclose only that portion of the Confidential Information which
Employee is legally required to disclose.



(f) Disclosure of Works and Inventions/Assignment of Patents. Employee shall
disclose promptly to the Company any and all works, publications, inventions,
discoveries and improvements authored, conceived or made by Employee during the
period of his employment with the Company and related to the business or
activities of the Company (the "Rights"), and hereby assigns and agrees to
assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Employee shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters of Patent or Copyrights, or similar
documents or rights, of the United States or any foreign country or to otherwise
protect the Company's interest in the Rights. Such obligations shall continue
beyond the termination of Employee's employment with the Company for any reason
with respect to works, inventions, discoveries and improvements authored,
conceived or made by Employee during the period of Employee's employment under
this Agreement.



(g) Return of Materials. Upon the termination of Employee's employment with the
Company for any reason, Employee shall promptly deliver to the Board all
correspondence, drawings, blueprints, manuals, letters, notes, notebooks,
financial records, reports, flowcharts, programs, proposals and any other
documents concerning the Company's business, including, without limitation, its
customers or suppliers or concerning its products, services or processes and all
other documents or materials containing or constituting Confidential
Information; provided, however, that nothing in this Section 6(g) shall require
Employee to deliver to the Board any property that is owned by Employee and that
contains no Confidential Information.



(h) Status of Section. The provisions of this Section 6 shall be construed as an
agreement on the part of Employee independent of any other part of this
Agreement or any other agreement, and the existence of any claim or cause of
action of Employee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the provisions of this Section 6.



7. Non-Assignment; Successors; etc. The Company may assign any of its rights
under this Agreement but may not assign any of its obligations under this
Agreement without the prior written consent of Employee, which shall not be
unreasonably withheld. The successors of the Company shall be bound by the terms
hereof, and where the context permits, references to the "Company" herein shall
be deemed to refer to such successors. Employee may assign his rights, but not
his obligations, hereunder and the obligations of Employee hereunder, other than
the obligations set forth in Section 1, above, shall continue after the
termination of his employment hereunder for any reason and shall be binding upon
his estate, personal representatives, designees or other legal representatives,
as the case may be ("Heirs"), and all of Employee's rights hereunder shall inure
to the benefit of his Heirs. All of the rights of the Company hereunder shall
inure to the benefit of, and be enforceable by the successors of the Company.



8. Notices. Except as set forth in Section 5(c), above, any notices or demands
given in connection herewith shall be in writing and deemed given when (i)
personally delivered, (ii) sent by facsimile transmission to a number provided
in writing by the addressee and a confirmation of the transmission is received
by the sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate:



If to Employee:

6894 Royal Orchid Circle

Delray Beach, Florida, 33446



If to the Company:



Leonard I. Fluxman

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 372-9310



9. Entire Agreement; Certain Terms. This Agreement constitutes and contains the
entire agreement of the parties with respect to the matters addressed herein and
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the parties respecting the subject matter hereof, including,
but not limited to all other agreements and arrangements relating to the payment
of any compensation to Employee with respect to any services performed, or to be
performed on behalf of the Company or any Affiliate. No waiver of any rights
under this Agreement, nor any modification or amendment of this Agreement shall
be effective or enforceable unless in writing and signed by the party to be
charged therewith. When used in this Agreement, the terms "hereof," "herein" and
"hereunder" refer to this Agreement in its entirety, including any exhibits or
schedules attached to this Agreement and not to any particular provisions of
this Agreement, unless otherwise indicated.



10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



11. Governing Law, etc. This Agreement shall be governed by and construed in
accordance with the laws of Florida without regard to choice of law provisions
and the venue for all actions or proceedings brought by Employee arising out of
or relating to this Agreement shall be in the state or federal courts, as the
case may be, located in Miami-Dade County, Florida (collectively, the "Courts").
Employee hereby irrevocably waives any objection which he now or hereafter may
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement brought in any of the Courts and any objection on the
ground that any such action or proceeding in any of the Courts has been brought
in an inconvenient forum. Nothing in this Section 11 shall affect the right of
the Company or an Affiliate to bring any action or proceeding against Employee
or his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, the
prevailing party therein shall be entitled to receive from the other party all
of such prevailing party's expenses in connection with such litigation,
including, but not limited, to reasonable attorneys' fees at the trial and
appellate court levels.



12. Severability. It is the intention of the parties hereto that any provision
of this Agreement found to be invalid or unenforceable be reformed rather than
eliminated. If any of the provisions of this Agreement, or any part thereof, is
hereinafter construed to be invalid or unenforceable, the same shall not affect
the remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.



13. Non-Waiver. Failure by either the Company or Employee to enforce any of the
provisions of this Agreement or any rights with respect hereto, or the failure
to exercise any option provided hereunder, shall in no way be considered to be
waiver of such provisions, rights or options, or to in any way affect the
validity of this Agreement.



14. Headings. The headings preceding the text of the paragraphs of this
Agreement have been inserted solely for convenience of reference and neither
constitute a part of this Agreement nor affect its meaning, interpretation, or
effect.



[SIGNATURE LINES ARE ON NEXT PAGE]



 

IN WITNESS WHEREOF, the parties have executed these presents as of the day and
year first above written.



 

 

 

 

/s/ Stephen Lazarus

STEINER LEISURE LIMITED

 

 

By: /s/ Leonard Fluxman

Leonard I. Fluxman

President and Chief Executive Officer

